Citation Nr: 1738434	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  06-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard form June 1995 to September 1995 and on active duty from January 2003 to April 2004.  The Veteran served in Southwest Asia from April 2003 to March 2004 and is the recipient of a Purple Heart and a Combat Infantryman Badge.  The Veteran also had subsequent Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was previously before the Board in October 2010, January 2013, October 2013 and September 2016.  Review of the record shows substantial compliance with the September 2016 remand; thus, additional development is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

A formal hearing was held on November 17, 2006 in San Juan, the Commonwealth of Puerto Rico before a Decision Review Officer (DRO).  A transcript of the hearing testimony is in the electronic file.

Pursuant to the record, the Board has recharacterized the issue of entitlement to service connection for a bilateral foot disability to include pes planus.



FINDINGS OF FACT

1.  Bilateral pes planus was noted upon the Veteran's entrance into active service and was not aggravated beyond its natural progression during active service.

2.  A bilateral foot disorder other than pes planus is not related to service.


CONCLUSION OF LAW

A bilateral foot disorder, to include pes planus, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in July 2005.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

As indicated above, in September 2016, the Board remanded the claims on appeal for additional development, and the record reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board instructed the RO to obtain updated VA treatment records, provide the Veteran with an opportunity to identify private health care providers, and to schedule the Veteran for a VA foot examination for the purpose of obtaining an opinion as to whether it is at least as likely as not that the Veteran's bilateral pes planus was aggravated beyond the natural progression of the disorder during his time in active service.  The Veteran failed to appear for his February 2016 VA foot examination.  To date, he has offered no good cause for his failure to report to his examination, and has not request a new VA examination.  As such, the Board will decide the claim for entitlement to service connection on the evidence of record.

The Board will therefore proceed to the merits of the Veteran's appeal.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the claimant, not VA, to establish aggravation. Wagner, 370 F.3d at 1096.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service, although the degree of worsening may not be enough to warrant compensation.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability); Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994) ("temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.")

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based. See Crowe, 7 Vet. App. at 245 (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby, 1 Vet. App. at 227).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.
38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Pes Planus

The report of the Veteran's April 1995 entrance physical examination indicated clinically abnormal feet, with a notation of "mild FFW symptoms" (flat feet with symptoms).  As outlined above, the presumption of soundness does not apply to the Veteran's claim for pes planus.  Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  The Veteran bears the burden of showing that his preexisting condition worsened in service.  Horn, 25 Vet. App. 231, 235 (2012).

Thus, regarding the disability of pes planus, the question before the Board is whether the evidence shows there was an increase in this disability during service.  Other than the initial record of flat feet on the Veteran's entrance physical examination in April 1995, his service treatment records (STRs) do not document complaints relating to pes planus or treatment for this condition.  A March 2003 report of medical history and medical examination noted the Veteran's feet were clinically normal and that the Veteran denied foot trouble.  A March 2004 examination noted asymptomatic pes planus and advised the Veteran to follow-up with podiatry.  This examination report also contained a Physical Profile serial System (PULHES) and assigned the Veteran a "2" for his lower extremities.  The Veteran denied foot trouble on a March 2004 report of medical history.  Notably, a report of a January 2005 examination showed the Veteran's feet were clinically normal, with normal arch and assigned a PULHES score of "1" for his lower extremities.  The Veteran denied foot trouble in the January 2005 report of medical history.

The Veteran's post-service VA treatment records from October 2005 to late June 2009 are negative for treatment for complaints of foot pain and/or any foot symptoms or complaints.  Treatment notes dated June 25 and July 28, 2009, and July 2010 indicate the Veteran complained of experiencing foot pain.

In its October 2010 remand instructions, the Board directed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral foot disorder.

The Veteran underwent a VA foot examination in November 2010.  The Veteran reported experiencing bilateral foot pain which he related to service.  The examiner noted that the Veteran's "folder does not show evidence of treatments or feet complaints."  The examiner noted that physical examination of the Veteran's feet revealed no painful motion, no swelling, no instability, no weakness and no abnormal weight bearing.  The examiner noted objective evidence of tenderness at dorsum.  The examiner diagnosed the Veteran with bilateral feet strain (dorsal strain).  The examiner opined that as this condition "is not evidenced in the Veteran's claims folder, is not any evidence of complaints, treatments or radiological conditions of patient's feet during service, or year thereafter for which above mentioned condition is less likely than not related to service."

The Veteran submitted a private treatment record dated March 2012 which indicated that electrodiagnostic studies revealed evidence of chronic L5 radiculopathy on the right, affecting the Veteran's right foot muscle.

In January 2013, the Board remanded this matter again due to the inadequate opinion offered by the November 2010 VA examiner.  The Board noted that the basis for the VA examiner's negative nexus opinion - that service connection was not warranted because there was no documentary evidence establishing a foot disability was incurred in service - was a basis of denial that had been clearly rejected by the Court of Appeals of Veterans Claims (Court) in Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the claim was remanded for a new examination and opinion.

The Veteran underwent a VA foot examination in February 2013, conducted by the November 2010 VA examiner.  The Veteran reported that he experienced bilateral dorsal foot pain.  He stated that the symptoms began soon after he started walking long distances and that the symptoms resolved with rest.  The examiner reported that no abnormal pathology was identified on the Veteran's feet, and that the examination was normal.

The Veteran underwent a VA contract examination in July 2013.  The Veteran reported being diagnosed with right foot extensor tendonitis and that he has had this condition since 2006.  The examiner noted that the condition is not due to injury or trauma.  The Veteran reported experiencing constant, localized pain in both feet which he described as "crushing."  The Veteran stated that his pain is exacerbated by physical activity and is relieved by rest.  The contract examiner diagnosed the Veteran with bilateral foot adductus and bilateral pes planus.

The Board remanded this issue again in October 2013 because the February 2013 VA examiner failed to provide an opinion.  In November 2013, an addendum opinion was provided by the VA examiner.  The examiner stated that at the time of his February 2013 examination, there was no objective evidence of any pathology on the Veteran's feet.  The examiner stated that it appeared that the bilateral strain of the dorsal area of the Veteran's foot diagnosed in the November 2010 VA examination was acute and transitory because his February 2013 examination revealed no objective evidence of any pathology on either foot.

The Board remanded this issue again in May 2015 because the November 2013 addendum opinion failed to address the findings of the July 2013 VA contract examination report.  In June 2015, the Veteran underwent another VA foot examination.  The examiner noted that the Veteran had no complaints of foot pain at the time of the examination.  The examiner noted that the Veteran reported that his bilateral foot pain comes and goes and is associated with pain in his back that radiates down to his feet.  The Veteran state that when the pain radiates down to his feet, he will feel discomfort and stiffness of his feet.  The Veteran reported that his treating physician explained that this pain is due to radiculopathy.  The examiner stated that the history of foot pain the Veteran described is consistent with radicular pain; lumbar radiculopathy of both legs, which has already been connected to the Veteran's time in service.  The examiner stated that the Veteran's examination was normal, no foot condition was found and no flat feet were identified.  The examiner stated that a medical examination dated March 2004 reported the Veteran had asymptomatic flat feet; but that the Veteran did not have flat feet presently.  The examiner opined that the dorsal foot pain which comes and goes "is at least as likely as not referred pain and related to his service connected radiculopathy, no evidence of dorsal foot strain on physical examination and no pain to pressure could be reproduced today, again the subjective foot pain is at least as likely as not related to his service connected lumbar radiculopathy."

In September 2016, the Board remanded this matter to obtain outstanding medical treatment records, to perform VA examination, and to obtain medical opinions as to (1) whether the Veteran's pre-existing pes planus was aggravated by his military service and (2) whether any other diagnosed foot disorders were at least as likely as not related to the Veteran's service.  Unfortunately, the Veteran failed to report for the scheduled examination, and thus no opinions are available for consideration by the Board.  The Veteran has not offered good cause for his failure to report nor has he requested that another examination be scheduled.  Therefore, the Board will decide the matter on the evidence of record.

After careful review of the electronic file, the Board has determined that service connection is not warranted for pes planus.  As outlined above, there is no competent evidence of record that establishes the Veteran's pre-existing flat feet condition, noted on his April 1995 entrance physical examination, worsened during his time in service.  The Veteran's STRs show that the condition remained asymptomatic in service, and, more importantly, was not even recognized on his January 2005 examination.  Post service treatment records are negative for treatment for complaints of or symptoms relating to pes planus.  The Veteran underwent VA foot examinations in November 2010, February 2013 and June 2015; notably, pes planus is not diagnosed in any of these examinations.  In fact, the June 2015 VA examiner explicitly stated that the Veteran did not have flat feet.  The only post-service medical record that mentions pes planus is the July 2013 VA contract examination; yet, the examiner failed to offer an opinion as to whether the condition had worsened while the Veteran was in service.

The Board's September 2016 remand directives specifically requested an opinion as to whether or not the Veteran's pes planus was aggravated by his time in service.  As explained above, the Veteran failed to appear for this examination, and offered no good cause for his failure to report.  Thus, the opinion requested by the Board is not available for consideration.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R.§ 3.655(b) or (c), as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2016).

The Veteran has not offered evidence or an explanation as to how his pes planus was aggravated during service.  There is no competent medical evidence that establishes his bilateral pes planus increased in severity during his active service.  The last service medical examination included in the Veteran's STRs, conducted in January 2005, reveals normal feet, with no abnormalities.  Therefore, the Board finds that the Veteran has not met his burden of establishing that his pre-existing pes planus was aggravated by his time in service.  VA regulations require that service connection for pes planus is denied.

Foot Disability, other than Pes Planus

With regard to entitlement to service connection for a foot disability other than pes planus, the Board considers the medical evidence outlined above.

The Veteran's STRs are negative for treatment for any complaints of foot pain and/or treatment for any foot symptoms while service.  The Veteran's post-service treatment records reflect sporadic complaints of foot pain, beginning in June 2009.  The November 2010 VA examination revealed dorsal strain, which was described as acute and transitory by the VA examiner in his subsequent addendum opinion.  While the Veteran again complained of foot pain at the February 2013 VA examination, no abnormalities of the feet were documented by the VA examiner.

At his July 2013 VA examination, the Veteran reported being diagnosed with right foot extensor tendonitis and that he has had this condition since 2006.  The Board notes that a review of the medical evidence associated with the claims file does not support this contention.  The Veteran complained of experiencing constant pain in both feet.  The VA contract examiner diagnosed the Veteran with bilateral foot adductus and bilateral pes planus; but did not furnish an opinion as to whether or not these diagnoses were related to the Veteran's time in service.

At his June 2015 VA examination, the Veteran stated that his bilateral foot pain comes and goes and is associated with pain in his back that radiates down to his feet and that his treating physician told him it is due to his lumbar radiculopathy.  The examiner determined that the Veteran's foot pain was related to his lumbar radiculopathy and did not diagnose a foot disability.  The Board notes that the Veteran has been granted service connection for lumbar radiculopathy of the right and left lower extremities.

As noted above, the Board remanded this matter in September 2016 to obtain evidence, including an opinion as to whether any diagnosed foot disorders, other than pes planus, were at least as likely as not related to the Veteran's service.  Because the Veteran failed to report for this examination, the requested opinion is not available for the Board's consideration.  As the Veteran has not offered good cause for his failure to report, nor requested that another examination be scheduled, the matter will be decided based on the evidence of record.

After careful review of the electronic file, the Board finds that service connection for a bilateral foot disability is not warranted.  The medical evidence associated with the electronic file, including the reports of VA examinations, does not establish that the Veteran has a diagnosed foot disability that is related to his time in active service.  Although the Veteran has complained of experiencing pain in his feet, the Board notes that symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Additionally, the Board notes that the Veteran failed to appear for a VA examination, which specifically requested an opinion as to the nature and etiology of any current foot disability; therefore, any evidence that may have been obtained as a result of the examination is not available for consideration by the Board.

The Board recognizes that the July 2013 VA contract examiner diagnosed the Veteran with bilateral foot adductus; however, the examiner offered no opinion as to the etiology of this condition.  For this reason, the Board finds this examination report to be entitled to less probative weight.

The Board finds that the competent evidence of record is against granting service connection for a bilateral foot disability, other than pes planus, and the claim must be denied.  There is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R.
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral foot disability, to include pes planus, is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


